DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-12, 15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun et al. (US# 2018/0212738 hereinafter referred to as Chun).

	RE Claim 1, Chun discloses a communication apparatus comprising: 
	a communication unit configured to transmit and receive a signal (See Chun FIG 1; Technical Solution – transmitting DL PPDUs to STAs); and 
See Chun FIG 1), wherein the control unit controls transmission of an induction signal to one or more destination stations to each of which a signal has been transmitted (See Chun FIG 28; Technical Solution; [0487]-[0488] – transmitting trigger frame to STAs), the induction signal inducing transmission of an acknowledgement/negative-acknowledgement signal with respect to the transmitted signal (See Chun FIG 28; Technical Solution; [0487]-[0488] – trigger frame causing STAs to reply with ACK/NACK).

	RE Claim 2, Chun discloses an apparatus, as set forth in claim 1 above, wherein the communication apparatus transmits the signal to a plurality of destination stations (See Chun FIG 28; Technical Solution; [0487]-[0488] – transmitting DL signal to multiple STAs), and the induction signal contains information associated with a plurality of candidate regions with respect to which the acknowledgement/negative- acknowledgement signal is transmittable (See Chun [0391] – trigger frame including frequency bandwidth allocated to each STA).

	RE Claim 3, Chun discloses an apparatus, as set forth in claim 2 above, wherein the signal contains a plurality of continuous frames (See Chun Technical Solution – transmitting plurality of DL MU PPDUs), and
56	the induction signal contains information specifying frames that are acknowledgement/negative-acknowledgement targets (See Chun Technical Solution; [0026]-[0028], [0172]; Table 4 – based on ACK policy field, indicating for specific frames if they should receive ACK/NACK or not).

	RE Claim 5, Chun discloses an apparatus, as set forth in claim 2 above, wherein the induction signal contains information associated with a size of the candidate regions on a frequency axis (See Chun [0291], [0400] – trigger frame including frequency bandwidth allocations).

	RE Claim 10, Chun discloses a communication method comprising: 
	a step of transmitting a signal to a destination station (See Chun FIG 1; Technical Solution – transmitting DL PPDUs to STAs); and 
	a step of transmitting an induction signal to the destination station (See Chun FIG 28; Technical Solution; [0487]-[0488] – transmitting trigger frame to STAs), the induction signal inducing transmission of an acknowledgement/negative- acknowledgement signal with respect to the signal (See Chun FIG 28; Technical Solution; [0487]-[0488] – trigger frame causing STAs to reply with ACK/NACK).

Claim 11, Chun discloses a communication apparatus comprising: 
	a communication unit configured to transmit and receive a signal (See Chun FIG 1; Technical Solution – transmitting DL PPDUs to STAs); and 
	a control unit configured to control the transmission and reception of the signal (See Chun FIG 1), wherein the control unit controls transmission of an acknowledgement/negative-acknowledgement signal in response to reception of an induction signal for inducing the transmission of the acknowledgement/negative- acknowledgement signal (See Chun FIG 28; Technical Solution; [0487]-[0488] – trigger frame causing STAs to reply with ACK/NACK).

	RE Claim 12, Chun discloses a communication apparatus, as set forth in claim 11 above, wherein the control unit selects any one of a plurality of candidate regions specified by the induction signal and causes the acknowledgement/negative-acknowledgement signal to be transmitted (See Chun [0391] – trigger frame including frequency bandwidth allocated to each STA; transmitting ACK/NACK based on trigger frame candidate region FIG 28).

	RE Claim 15, Chun discloses an apparatus, as set forth in claim 11 above, wherein the control unit causes an acknowledgement/negative-acknowledgement signal having a size of a candidate region specified by the induction signal on a frequency axis to be transmitted (See Chun [0291], [0400] – trigger frame including frequency bandwidth allocations for STA for transmitting UL ACK/NACK frames).

Claim 17, Chun discloses a communication method comprising: 
	a step of receiving a signal See Chun FIG 1; Technical Solution – transmitting DL PPDUs to STAs); and 
	a step of transmitting an acknowledgement/negative- acknowledgement signal with respect to the signal in60 response to reception of an induction signal for inducing the transmission of the acknowledgement/negative- acknowledgement signal (See Chun FIG 28; Technical Solution; [0487]-[0488] – trigger frame causing STAs to reply with ACK/NACK).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US# 2018/0212738 hereinafter referred to as Chun) in view of Niu et al. (US# 2014/0355493 hereinafter referred to as Niu).

	RE Claim 9, Chun discloses an apparatus, as set forth in claim 1 above, wherein the communication apparatus operates as a base station (See Chun FIG 1) to transmit a signal to a plurality of terminal stations under an influence of the base station (See Chun FIG 1; Technical Solution – transmitting DL PPDUs to STAs), and to transmit the induction signal for inducing transmission of an acknowledgement/negative- acknowledgement signal with respect to the signal (See Chun FIG 28; Technical Solution; [0487]-[0488] – trigger frame causing STAs to reply with ACK/NACK).
	Chun does not specifically disclose the signal being a multicast signal.
	However, Niu teaches of triggering transmission of ACK/NACK for a multicast signal (See Niu [0018] – triggering ACK/NACK for multicast group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Chun, wherein the signal where acknowledgement/negative-acknowledgement is induced for is a multicast signal, as taught in Niu. One is motivated as such in order to reduce resource usage and improve performance (See Niu [0023]).

	RE Claim 13, Chun discloses an apparatus, as set forth in claim 11 above, wherein the communication unit receives a signal, and the control unit controls transmission of an acknowledgement/negative-acknowledgement signal with respect to frames of the signal specified as acknowledgement/negative-acknowledgement targets by the induction signal (See Chun Technical Solution; [0026]-[0028], [0172]; Table 4 – based on ACK policy field, indicating for specific frames if they should receive ACK/NACK or not).
	Chun does not specifically disclose the signal being a multicast signal.
	However, Niu teaches of triggering transmission of ACK/NACK for a multicast signal (See Niu [0018] – triggering ACK/NACK for multicast group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Chun, wherein the signal where acknowledgement/negative-acknowledgement is induced for is a multicast signal, as taught in Niu. One is motivated as such in order to reduce resource usage and improve performance (See Niu [0023]).

	RE Claim 16, Chun discloses a communication apparatus, as set forth in claim 11 above, wherein the communication apparatus operates as a terminal connected to a base station (See Chun FIG 1), and transmits, in response to reception of the induction signal from the base station, an acknowledgement/negative-acknowledgement signal with respect to a signal transmitted from the base station (See Chun FIG 28; Technical Solution; [0487]-[0488] – trigger frame causing STAs to reply with ACK/NACK).
	Chun does not specifically disclose the signal being a multicast signal.
	However, Niu teaches of triggering transmission of ACK/NACK for a multicast signal (See Niu [0018] – triggering ACK/NACK for multicast group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Chun, wherein the signal where acknowledgement/negative-See Niu [0023]).


Allowable Subject Matter
Claims 4, 6-8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chu et al. (US# 2016/0134406 – which teaches of soliciting ACK/NACK from UEs and allocating bandwidth resources for UE UL ACK/NACK transmissions), Zheng et al. (US# 2019/0082452 – which teaches of triggering ACK/NACK responses and configuring UL grant resources).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477